 



EXHIBIT 10.3
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, OR AN OPINION
OF COUNSEL SATISFACTORY TO THE COMPANY THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT.
WARRANT TO PURCHASE COMMON STOCK
of VIEWCAST.COM, INC.
Void after December 11, 2013
     This Warrant is issued to the Ardinger Family Partnership, Ltd. (“Holder”)
by ViewCast.com, Inc., a Delaware corporation (the “Company”), on December 11,
2006 (the “Warrant Issue Date”). This Warrant is issued pursuant to the terms of
that certain Exchange Agreement dated December 11, 2006, by and between the
Company and the Holder (the “Exchange Agreement”).
     1. Purchase Shares. Subject to the terms and conditions hereinafter set
forth, the Holder is entitled, upon surrender of this Warrant at the principal
office of the Company (or at such other place as the Company shall notify the
holder hereof in writing), to purchase from the Company up to Two Million Five
Hundred Thousand (2,500,000) fully paid and nonassessable shares of Common
Stock, par value $0.0001, of the Company, as constituted on the Warrant Issue
Date (the “Common Stock”). The number of shares of Common Stock issuable
pursuant to this Section 1 (the “Shares”) shall be subject to adjustment
pursuant to Section 9 hereof.
     2. Exercise Price. The purchase price for the Shares shall be $0.48 per
share which is 110% of the average closing sale price of the Common Stock on the
Over-The-Counter Bulletin Board during the five (5) trading days ending on the
date immediately prior to the closing of transactions contemplated by the
Exchange Agreement, as adjusted from time to time pursuant to Section 9 hereof
(the “Exercise Price”).
     3. Exercise Period. This Warrant shall be exercisable commencing on the
Warrant Issue Date and shall expire and be of no further force or effect at 4:30
pm (Dallas time) on December 11, 2013 (the “Expiration Date”).
     4. Method of Exercise. While this Warrant remains outstanding and
exercisable in accordance with Section 3 above, the Holder may exercise, in
whole or in part, the purchase rights evidenced hereby. Such exercise shall be
effected by:
          (a) the surrender of the Warrant, together with a duly executed copy
of the form of Notice of Election attached hereto, to the Secretary of the
Company at its principal office; and

1



--------------------------------------------------------------------------------



 



          (b) the payment to the Company of an amount equal to the aggregate
Exercise Price for the number of Shares being purchased by either, at Holder’s
option, (i) certified check or bank draft or (ii) cancellation of principal or
interest owed to Holder by the Company.
     5. Accredited Investor. On the date hereof, the Holder is an “accredited
investor” as defined in Rule 501(a) under the Securities Act of 1933, as amended
(the “Securities Act”). Immediately prior to any exercise of the Warrant
pursuant to Section 4, the Holder shall provide the Company with a
representation that it is still an “accredited investor” as defined in Rule
501(a) under the Securities Act.
     6. Investment Representation. Unless the Shares are issued to the Holder in
a transaction registered under applicable federal and state securities laws, by
its execution hereof, the Holder represents and warrants to the Company that all
Shares which may be purchased hereunder will be acquired by the Holder for
investment purposes for its own account and not with any present intent for
resale or distribution in violation of federal or state securities laws. Unless
the Shares are issued to the Holder in a transaction registered under the
applicable federal and state securities laws, all certificates issued with
respect to the Shares shall bear the appropriate restrictive investment legend
(such legend to be in substantially the same form as set forth in that certain
Exchange Agreement, dated as the hereof, by and between the Company and the
Holder) and shall be held indefinitely, unless they are subsequently registered
under the applicable federal and state securities laws or the Holder obtains an
opinion of counsel, in form and substance satisfactory to the Company and its
counsel, that such registration is not required.
     7. Certificates for Shares. Upon the exercise of the purchase rights
evidenced by Section 4 of this Warrant, one or more certificates for the number
of Shares so purchased shall be issued as soon as practicable thereafter (with
appropriate restrictive legends, if applicable), and in any event within ten
(10) days of the delivery of the Notice of Election.
     8. Issuance of Shares. The Company covenants that the Shares, when issued
pursuant to the exercise of this Warrant under Section 4, will be duly and
validly issued, fully paid and nonassessable.
     9. Adjustment of Exercise Price and Number of Shares. The number of and
kind of securities purchasable upon exercise of this Warrant and the Exercise
Price shall be subject to adjustment from time to time as follows:
          (a) Mandatory Reduction in Exercise Price. If, after the date of this
Warrant, the Company authorizes or issues additional shares of its Common Stock,
other than pursuant to any employee stock purchase plan, to any of George Platt,
Dave Stoner or Laurie Latham (each, an “Excluded Executive”) or to any other
person that is not an employee, consultant or outside director of the Company (a
“Third Party”) at a purchase price less than the Exercise Price per share (or
with regard to any shares of Common Stock that are granted but not paid for,
when the average closing sale price of the Common Stock during the five
(5) trading days ending on the date immediately prior to such grant), or grants
any warrants or options for the purchase of Common Stock to any Excluded
Executive or Third Party with an exercise price less than the Exercise Price per
share, or grants or issues any stock or securities convertible into or
exchangeable for Common

2



--------------------------------------------------------------------------------



 



Stock with a conversion price of less than the Exercise Price per share to any
Excluded Executive or Third Party, then the Exercise Price shall be reduced to
equal the lowest of any such price.
          (b) Subdivisions, Combinations and Other Issuances. If the Company
shall at any time prior to the expiration of this Warrant subdivide its Common
Stock, by split-up or otherwise, or combine its Common Stock, or issue
additional shares of its Common Stock as a dividend or distribution with respect
to any shares of its Common Stock, the number of Shares issuable on the exercise
of this Warrant shall forthwith be proportionately increased in the case of a
subdivision or stock dividend or distribution, or proportionately decreased in
the case of a combination. Appropriate adjustments shall also be made to the
purchase price payable per share, but the aggregate purchase price payable for
the total number of Shares purchasable under this Warrant (as adjusted under
this Section 9(b)) shall remain the same. Any adjustment under this Section 9(b)
shall become effective at the close of business on the date the subdivision or
combination becomes effective, or as of the record date of such dividend or
distribution, or in the event that no record date is fixed, upon the making of
such dividend or distribution.
          (c) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the Common Stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 9(b) above), then, as a condition of such
reclassification, reorganization, or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant, the kind and amount of shares
of stock and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate purchase price shall remain the
same.
          (d) Carry Over of Adjustments. No adjustment of the Exercise Price
shall be made if the amount of such adjustment shall be less than 1% of the
Exercise Price in effect immediately prior to the event giving rise to the
adjustment, provided, however, that in such case any adjustment that would
otherwise be required then to be made shall be carried forward and shall be made
at the time of and together with the next subsequent adjustment which, together
with any adjustment so carried forward, shall amount to at least 1% of the
Exercise Price.
          (e) Discretionary Reduction in Exercise Price. The Company may at any
time or from time to time reduce the Exercise Price of the Warrant.
          (f) Notice of Adjustment. Upon any adjustment of the number of Shares
and upon any adjustment of the Exercise Price, then and in each such case the
Company shall give written notice thereof to the Holder, which notice shall
state the Exercise Price and the number of Shares or other securities subject to
the unexercised Warrant resulting from such adjustment, and

3



--------------------------------------------------------------------------------



 



shall set forth in reasonable detail the method of calculation and the facts
upon which such calculation is based.
          (f) Other Notices. In case at any time prior to the Expiration Date:

  (i)   the Company shall declare any dividend or distribution upon its shares
of Common Stock payable in shares;     (ii)   the Company shall offer for
subscription pro rata to the holders of its shares of Common Stock any
additional shares of any class or other rights;     (iii)   there shall be any
capital reorganization or reclassification of the capital stock of the Company,
or consolidation, amalgamation or merger of the Company with, or sale of all or
substantially all of its assets to, another corporation; or     (iv)   there
shall be a voluntary dissolution, liquidation or winding-up of the Company,

then, in any one or more of such cases, the Company shall give to the Holder
(A) at least 10 days’ prior written notice of the date on which a record date
shall be taken for such dividend, distribution or subscription rights or for
determining rights to vote in respect of any such reorganization,
reclassification, consolidation, merger, amalgamation, sale, dissolution,
liquidation or winding-up and (B) in the case of any such reorganization,
reclassification, consolidation, merger, amalgamation, sale, dissolution,
liquidation or winding-up, at least 10 days’ prior written notice of the date
when the same shall take place. Such notice in accordance with the foregoing
clause (A) shall also specify, in the case of any such dividend, distribution or
subscription rights, the date on which the holders of shares of Common Stock
shall be entitled thereto, and such notice in accordance with the foregoing
clause (B) shall also specify the date on which the holders of shares of Common
Stock shall be entitled to exchange their shares of Common Stock for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, amalgamation, sale, dissolution, liquidation or
winding-up, as the case may be.
          (g) Shares to be Reserved. The Company will at all times keep
available, and reserve out of its authorized shares of Common Stock, solely for
the purpose of issue upon the exercise of the Warrant, such number of Shares as
shall then be issuable upon the exercise of the Warrant. The Company will take
all such actions as are within its power to ensure that all such Shares may be
so issued without violation of any applicable law.
     10. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.
     11. No Stockholder Rights. Prior to exercise of this Warrant, the Holder
shall not be entitled to any rights of a stockholder with respect to the Shares,
including (without limitation)

4



--------------------------------------------------------------------------------



 



the right to vote such Shares, receive dividends or other distributions thereon,
exercise preemptive rights or be notified of stockholder meetings, and such
holder shall not be entitled to any notice or other communication concerning the
business or affairs of the Company. However, nothing in this Section 11 shall
limit the right of the Holder to be provided the Notices required under this
Warrant. Notwithstanding the foregoing, the Holder shall be deemed a stockholder
and shall be entitled to all of the rights of a stockholder with respect to the
Shares immediately upon satisfying all of Section 4.
     12. Participation in Rights Distribution. If at any time, while this
Warrant, or any portion thereof, is outstanding and unexpired, the Company shall
issue to all holders of its Common Stock rights (the “Rights”) entitling the
holders thereof to purchase any shares of capital stock, the Company also shall
issue to the Holder identical Rights, with such number of Rights to be issued to
the Holder being based on the number of shares of Common Stock which Holder
would then be entitled to receive if this Warrant had been exercised in full
immediately prior to the issuance of the Rights. Prior to issuing the Rights,
the Company shall provide notice to the Holder as set forth in Section 9(f). In
connection with issuing the Rights, the Company will take all necessary
corporate action to at all times keep available and reserve out of its
authorized shares of Common Stock the number of shares of Common Stock issuable
upon exercise of the Rights.
     13. Transfers of Warrant. The Holder of the Warrants may transfer this
Warrant without restriction to an Affiliate of H.T. Ardinger (as defined under
Rule 405 promulgated pursuant to the Securities Act) or a family member of H.T.
Ardinger and in compliance with all applicable federal and state securities
laws. Any other transfer of this Warrant must be for the right to acquire upon
exercise at least 200,000 Shares (subject to adjustment for any reverse stock
split or share combination) and in compliance with all applicable federal and
state securities laws. In order for a transferee of this Warrant to receive any
of the benefits of such Warrant, the Company must have received notice of such
transfer, pursuant to Section 17 hereof, in the form of assignment attached
hereto, accompanied by an opinion of counsel, which opinion shall be reasonably
acceptable to the Company, that an exemption from registration of this Warrant
under the Securities Act and under any applicable state securities law is
available.
     14. Replacement. Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction or mutilation of this Warrant or, in the case of
mutilation, upon surrender of this Warrant, the Company will issue to the Holder
a replacement warrant (containing the same terms and conditions as this
Warrant).
     15. Successors and Assigns. The terms and provisions of this Warrant shall
inure to the benefit of, and be binding upon, the Company and the Holder hereof
and their respective successors and permitted assigns as set forth in
Section 13.
     16. Amendments and Waivers. Any term of this Warrant may be amended and the
observance of any term of this Warrant may be waived (either generally or in a
particular instance and either retroactively or prospectively), with the written
consent of the Company and the Holder.
     17. Notices. All notices required under this Warrant shall be deemed to
have been given or made for all purposes (i) upon personal delivery, (ii) upon
confirmation receipt that the communication was successfully sent to the
applicable number if sent by facsimile; (iii) one

5



--------------------------------------------------------------------------------



 



business day after being sent, when sent by professional overnight courier
service, or (iv) five days after posting when sent by registered or certified
mail. Notices to the Company shall be sent to the principal office of the
Company (or at such other place as the Company shall notify the Holder hereof in
writing). Notices to the Holder shall be sent to the address of the Holder on
the books of the Company (or at such other place as the Holder shall notify the
Company hereof in writing).
     18. Captions. The section and subsection headings of this Warrant are
inserted for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.
     19. Governing Law. This Warrant shall be governed by the laws of the State
of Delaware.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ViewCast.com, Inc. caused this Warrant to be executed
by an officer thereunto duly authorized.

            VIEWCAST.COM, INC.
      By:   /s/ Laurie L. Latham         Laurie L. Latham         Chief
Financial Officer     

          Agreed to and Acknowledged by:    
 
        ARDINGER FAMILY PARTNERSHIP, LTD.    
 
       
By:
  /s/ H.T. Ardinger, Jr.    
 
       
 
  H.T. Ardinger, Jr.    
 
  General Partner    

7



--------------------------------------------------------------------------------



 



FORM OF ELECTION TO EXERCISE
     The undersigned hereby irrevocably elects to exercise the number of
Warrants of VIEWCAST.COM, INC. set out below for the number of Shares (or other
property or securities subject thereto) as set forth below:

             
(a)
  Number of Shares to be Acquired:        
 
     
 
   
(b)
  Exercise Price per Share:        
 
           
 
           
(c)
  Aggregate Purchase Price [(a) multiplied by (b)]:        
 
           

and hereby tenders a certified check, bank draft or cash for such aggregate
purchase price, and directs such Shares to be registered and a certificate
therefore to be issued as directed below.
DATED this                      day of                                         ,
___.
Per:                                                                                

         
Direction as to Registration
       
Name of Registered Holder:
       
Address of Registered Holder:
 
 
   
 
       
 
       
 
       
 
       
 
       
 
       
 
       

8



--------------------------------------------------------------------------------



 



FORM OF ASSIGNMENT
(To be executed by the registered holder if such holder
desires to transfer the Warrant.)
     FOR VALUE RECEIVED
                                                             hereby sells,
assigns and transfers unto                                         .
(Please print name and address of transferee)
     this Warrant, together with all right, title and interest therein, and does
hereby irrevocably constitute and appoint
                                                             Attorney, to
transfer the within Warrant on the books of the within-named Company, with full
power of substitution.
Dated:                                         , 200_

             
 
  Signature        
 
                (Signature must conform in all respect to name of holder as
specified on the face of the Warrant.)    
 
                          (Insert Social Security or Other Identifying Number of
Holder)    

9